Citation Nr: 1324553	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  05-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2010 decision, the Board denied entitlement to service connection for residuals of a low back strain and residuals of a left knee injury.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the decision.

These matters were remanded in February 2013.

In a May 2013 rating decision, the RO granted service connection for degenerative arthritis, lumbar spine, and assigned an initial 10 percent rating, effective October 31, 2003, the date of receipt of the Veteran's original claim.  The grant of service connection for a low back disability constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2012).

The Veteran asserts that his left knee disability is due to active service.  Specifically, he contends that he was treated for a knee injury in October and November 1970, at the same time he received treatment for his back.

Service treatment records do not show any complaints or findings with respect to the Veteran's left knee.  The April 1972 separation examination showed no objective left knee abnormality.  

The Veteran, who is a chiropractor, asserts that he has treated himself for the knee condition since separation from service.  

The initial medical evidence of a left knee problem is from an October 1994 MRI which showed a medial meniscus tear.  A May 2004 treatment note showed that the Veteran reported the history of a left knee meniscus tear in 1994.  

In September 2009, the Veteran was afforded a VA examination pertaining to the left knee.  The examiner diagnosed early degenerative disease.  He stated that there was no history of any treatment or evaluation or an injury to the left knee.  The examiner noted the October 1994 meniscus tear and stated that the Veteran currently had some degenerative joint disease of the left knee.  The examiner offered the opinion that the Veteran's current left knee condition was not caused by his service and was not related to service due to a lack of any evaluation during service.  

Per the April 2012 Court's Memorandum Decision, the September 2009 VA examination report was deemed deficient as the examiner failed to consider the Veteran's assertions and failed to consider evidence pertaining to an earlier date of onset of left knee symptomatology.

In February 2013, this matter was remanded to afford the Veteran a VA examination and obtain an etiological opinion.

In April 2013, the Veteran underwent a VA examination.  The examiner diagnosed degenerative joint disease.  The examiner opined that the left knee degenerative joint disease less likely as not had its clinical onset during service or is otherwise related to the Veteran's service.  The examiner stated that the 2009 x-ray examination of the left knee which demonstrated early degenerative joint disease is unlikely to be related to any events occurring well over 30 years ago.  The examiner commented that one would expect to see advanced degenerative joint disease if the initial injury in the 1970's had a significant impact on the knee.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)).  It is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); Stefl, 21 Vet. App. at 124 (stating that VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Court has also held that an examination is inadequate if the examiner ignores a veteran's assertions of continuity of symptomatology.  Barr, 21 Vet. App. at 311 (finding error where "the VA examiner did not indicate whether he considered Mr. Barr's assertions of continuity of symptomatology").

In light of the April 2013 VA examiner's failure to consider the October 1994 left knee diagnosis and the Veteran's assertions that he has self-treated his left knee since service, an addendum opinion must be obtained from this examiner as to the etiology of the Veteran's left knee disability.  

On remand, the Veteran should be requested to complete VA Form 21-4142's pertaining to Marcia A. Luisi, M.D., Robert W. Adams, D.C., Dr. Peter Quartarolo, Dr. John Grollmus, and Dr. W. Scheidemann, and any other private medical providers pertaining to the left knee.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he complete appropriate releases (VA Form 21-4142) pertaining to the following medical providers:

a)  John Grollmus, M.D.;

b)  W. Scheidemann, M.D.;

c)  Peter Quartarolo, D.C.;

d)  Marcia A. Luisi, M.D.;

e)  Robert W. Adams, D.C., DABCN

Upon obtaining appropriate releases from the Veteran, request the entirety of his treatment records from each medical provider.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

Ask the Veteran to identify any other private medical providers pertaining to his left knee, and request that he complete appropriate releases pertaining to any identified medical providers.  

Then, request the entirety of the Veteran's treatment records from any identified medical provider.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  After association of the above records with the claims folder, return the Veteran's claims folder and a copy of this Remand to the VA examiner who conducted the April 2013 VA examination for an addendum to the report to opine on the etiology of the Veteran's left knee disability.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies. 

Upon review of the entire claims folder, to include service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's left knee disability (to include prior diagnoses) had its clinical onset during his period of service or is it otherwise related to the Veteran's period of service.

In formulating the opinion, the examiner should reconcile any conclusions with and provide a discussion of the service treatment records; the post-service medical records reflecting a left knee disability in October 1994; and, the Veteran's lay assertions that he self-treated a left knee disability since service.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

If the April 2013 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

3.  In the interest of avoiding future remand, the AMC/RO should then review the opinion and/or examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies.

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AMC/RO should readjudicate entitlement to service connection for residuals of a left knee injury.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


